DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
No claims have been amended in the response filed June 9, 2022.
Claims 4, 12, and 20 were previously canceled.
Claims 1-3, 5-11, and 13-19 are pending.
Claims 1-3, 5-11, and 13-19 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 24.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.

Claims 1, 9, and 16 recite: “when the remainder of the batch of radiopharmaceutical material is unusable, the status monitor is to inactivate the record” in lines 23-24 of claim 1, lines 18-19 of claim 9, and lines 21-22 of claim 16. Although providing literal support throughout the disclosure, the determination of when the remainder of the batch is unusable is not described in the disclosure in such a way as to reasonably convey to one of ordinary skill in the art that the inventor(s) had possession of the claimed invention at the time the application was filed. For example, the disclosure describes: 
[0042] The radioisotope decays over time, often rapidly, so tracking the usable life of the substance via a blockchain allows a supplier and one or more potential buyers/users to evaluate the viability and usable life of the material until the material is no longer usable for its intended purpose.
[0046] The timestamp enables tracking or monitoring of the usable life of the material as it begins to decay. By tracking quantity, time, and composition of the material, decay and remaining usable life for the quantity of material can be determined and dynamically updated as time passes.
[0059] Rather than manually guess or estimate regarding times, transit, and decay, the monitoring processor 220 can be connected to and/or otherwise in communication with the generator 210 to identify the batch of material, create a record for the material, and track the material through its usable lifespan… once the material is exhausted and/or otherwise unusable, the record can be deleted or inactivated.
[0061] Monitoring of the usable life of any remaining material can continue until all usable material is exhausted and/or otherwise rendered unusable (e.g., by decay, too small quantity, etc.).
Although disclosing that the batch of radiopharmaceutical material can become unusable and giving a couple of examples of what is considered to be unusable material, the disclosure does not adequately describe how it is determined when the batch becomes unusable, for example, by using a specific equation, calculation, or algorithm. The specification describes that the status monitor can track the material through its usable lifespan by tracking quantity, time, composition of the material, decay, and remaining usable life, but the specification does not describe how the status monitor determines a timepoint or amount of material remaining that deems the radiopharmaceutical material to be unusable, e.g., by using a threshold or other calculation. Applicant’s failure to disclose the intended method in which the system determines when the material is unusable raises questions whether Applicant truly had possession of this feature at the time of filing and thereby fails to comply with the written description requirement (see MPEP 2163: II(3)(a)). The Examiner notes this is not an enablement rejection. 
	Claims 2-3, 5-8, 10-11, 13-15, and 17-19 inherit the deficiencies of claims 1, 9, and 16, and therefore are also rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 9, and 16 recite: “when the remainder of the batch of radiopharmaceutical material is unusable, the status monitor is to inactivate the record” in lines 23-24 of claim 1, lines 18-19 of claim 9, and lines 21-22 of claim 16. “When the remainder of the batch of radiopharmaceutical material is unusable” renders the claim indefinite because it is unclear how it is determined when the remainder of the batch of radiopharmaceutical material is unusable. The specification describes that the status monitor can track the material through its usable lifespan by tracking quantity, time, composition of the material, decay, and remaining usable life, but it is unclear how the timepoint that renders the radiopharmaceutical material unusable is determined in order to subsequently achieve the record inactivation by the status monitor. 
The metes and bounds of this claim are unclear inasmuch as one of ordinary skill in the art cannot determine how to avoid infringement of this claim because they are not apprised of the manner in which a timepoint is identified that deems the radiopharmaceutical material to be unusable according to Applicant. The quantity of the radiopharmaceutical material or amount of time passing that causes the radiopharmaceutical material to be unusable is subjective to one having ordinary skill in the art, and the quantity of the radiopharmaceutical material or amount of time Applicant deems the radiopharmaceutical material to be unusable is unknown. Therefore, the claims are indefinite and rejected.
Claims 2-3, 5-8, 10-11, 13-15, and 17-19 inherit the deficiency noted in claims 1, 9, and 16, and therefore are also rejected. 
For the purposes of examination, the Examiner will interpret “when the remainder of the batch of radiopharmaceutical material is unusable, the status monitor is to inactivate the record” as any method for identifying when the batch is unusable.
	

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmeling et. al. (US 20180096175 A1, herein referred to as Schmeling) in view of Eshima et. al. (US 20130102772 A1, herein referred to as Eshima), in further view of Cao et. al. (US 20150248527 A1, herein referred to as Cao).

With respect to claim 1, Schmeling discloses:
A distribution monitoring processor apparatus comprising {Schmeling, see at least: [0040] any or all transactions performed via or in relation to the platform may be recorded to a ledger or blockchain, which may be distributed and stored on multiple computers (e.g., computers of members or users of the platform, computers of the platform itself, etc}:
a data storage to store instructions for execution and a first copy of a distributed ledger {Schmeling, see at least: [0078] data store 306 store and maintain one or more ledgers 314 as described throughout the application; see also [0070], [0078], [0111] and [0141]};
a data communication interface to receive and transmit data, in communication with a generator to synthesize a batch of material {Schmeling, see at least: fig 3, #302, 304; fig 4, #400, 408; fig 5, #500, 520; [0079] access to the distributed manufacturing platform 304 at operation (A) may be provided via an interface 314…“interface” herein refers to…interface enabling human-to-machine or machine-to-machine communication [machine to machine communication is interpreted as receiving and transmitting data]; [0083] At operation (D), the platform 304 selects (or recommends) the printer owner 302(3), from among multiple available printer owners (not shown in this figure), to print the item};
a material status monitor to track a status of the batch of material, the material status monitor to receive an indication of a type, a quantity, and a timestamp associated with the batch of material via the data communication interface {Schmeling, see at least: [0088] Each time the packaged item is transferred, the location and/or custody of the package may be tracked and recorded to the ledger 314 [ledger interface which is interpreted to be the data communication interface] (e.g., by sensors in the package and/or sensors at the transfer site); [0218] data can be added to the packaging, as well, which can also be verified at later points in the supply chain or at the point of use. This might include…batch of material; [0121] medical personnel in the field can utilize the same smart-contract and blockchain-enabled packaging to distribute non-medication items…each item is packaged in a blockchain-enabled package, it allows for tracking, verification of status; [0124] Verification of package contents include a range of options—including both number and type of items, but also verification within the items contained. For example, pharmaceutical packages can be verified in terms of authenticity, quantity, and dosage [a drug dosage is interpreted to indicate a type and quantity of a drug], to prevent fraud, misrepresentation, or substitution for counterfeits during shipment, transport, or storage…contents are verified by…blockchain; [0117] verify…the timestamp of the previous dose; see also [0079], [0121] and [0218]}; and
a ledger record processor to generate and update a record in the first copy of the distributed ledger using the indication of type, quantity, and timestamp associated with the batch of material from the material status monitor, the ledger record processor to add a transaction to the record to track when and what quantity of the batch of material is sold to a first customer and resold to a second customer {Schmeling, see at least: [0057] Blockchain-based monitoring can also extend to the disposal of unused items or portions of items…Such items can be logged back into a seller, distributor, disposal site, other public locale where they can be destroyed, thereby tracking the entire lifecycle of the item from production to destruction [the system monitoring and logging the item back to the seller is interpreted to be reselling the item back]; [0088] Each time the packaged item is transferred, the location and/or custody of the package may be tracked and recorded to the ledger 314 [information updated in ledger each time] (e.g., by sensors in the package and/or sensors at the transfer site); [0124] pharmaceutical packages can be verified in terms of authenticity, quantity [batch], and dosage [a drug dosage is interpreted to indicate a type and quantity of a drug]…contents are verified by…blockchain; [0117] verify…the timestamp of the previous dose; see also [0026], [0032] and [0119]},
wherein the material status monitor is to track a first use of the batch of material by the first customer and usable life of a remainder of the batch of material after the first use to update the record with a first update in the first copy of the distributed ledger with the ledger record processor to reflect a remaining quantity and usable life of the remainder of the batch of material after the first use via a transaction added to the record, the remainder of the batch of material to be resold to the second customer in association with a second update to the record {Schmeling, see at least: [0119] This blockchain-based monitoring capability can also extend to the disposal of unused medication…If unused, the medication can be logged back into a pharmacy [logging back in unused medication is interpreted to be updating the record of the usable life left of a batch (amount of medication) leftover a first time]…if a patient does not need to use all of a medication, the patient may return the unused medication to a pharmacy, medical provider in exchange for a refund. If the unused medication…is within its usable life…the unused medication may be dispensed to another patient [dispensing the medication to another patient in the blockchain system is interpreted to be adding/updating a transaction to the record/ledger a second time]; see also [0057] and [0116]}, 
wherein, when the remainder of the batch of material is unusable, the status monitor is to adjust the record {Schmeling, see at least: [0119] If the unused medication…is within its usable life…the unused medication may be dispensed to another patient; [0058] verification can be done with integrated sensors that indicate changes or tampering to the package. These indications can be visual indications that recipients can inspect upon delivery, or they can be digitally recorded to the blockchain and verified in that manner, or both. The package can also utilize smart-contract technology (i.e. Ethereum, Hyperledger, or other smart-contract capability) to trigger actions based on these verification functions; [0171] the system may hold payment to new participants in escrow until a positive review is received by the customer, thus preventing fraudulent manufacturing from impacting unsuspecting customers. This may be done for a certain time period (e.g., 3 months, 6 months, 12 months, etc.) or a certain number of transactions (e.g., first ten orders) or when a certain threshold is reached (e.g., until 80% of reviews are positive). It may also be reinstated at any time given similar triggering functions (i.e., positive reviews fall below a set threshold, negative feedback is received, fraud is reported, data analytics of transactions involving the entity indicate likelihood of fraud, a number of flagged transactions in a certain period, etc.)}.
Although disclosing a ledger for tracking pharmaceuticals, Schmeling does not explicitly disclose: 
interface in communication with a radiopharmaceutical material generator to synthesize a batch of radiopharmaceutical material; and
the batch of radiopharmaceutical material.
However, Eshima teaches:
interface in communication with a radiopharmaceutical material generator to synthesize a batch of radiopharmaceutical material {Eshima, see at least: [0265] control platform 5102…track radiopharmaceuticals from the production stage to the patient dosage…a batch record number may be linked to the one or more radiopharmaceuticals produced via system 5100 and stored in a data store on control platform 5102; (Claim 49) generating radionuclides for use in production of a radiopharmaceutical product, receiving instructions via a user interface to produce the radiopharmaceutical product, and automatically synthesizing the radiopharmaceutical product using the radionuclides; see also [0009], [0053]-[0054] and [0264]}; and
the batch of radiopharmaceutical material {Eshima, see at least: [0265] control platform 5102…track radiopharmaceuticals from the production stage to the patient dosage…a batch record number may be linked to the one or more radiopharmaceuticals produced via system 5100 and stored in a data store on control platform 5102; see also [0053] and [0264]}.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, batch of radiopharmaceutical material, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling, to include the teachings of Eshima, in order to manage the production and distribution of the radiopharmaceutical product (Eshima, Claim 43).
Additionally, Schmeling does not disclose:
when the batch is unusable, inactivate the record.
However, Cao teaches:
when the batch is unusable, inactivate the record {Cao, see at least: [0097] in response to an unsafe time interval expiring, records corresponding to the expired unsafe time interval of the prescribed drug are deleted from the drug use database}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included deleting records of expired drugs as taught by Cao in the distribution ledger of Schmeling so that medication safety can be realized in a more convenient, efficient, and accurate manner (Cao: [0098]).

With respect to claim 2, Schmeling, Eshima, and Cao teach the apparatus of claim 1. Schmeling further discloses: 
further including a contract generator to generate a smart contract to involve the batch of material and a customer subsystem associated with a first customer, the first customer to receive the batch of material, the smart contract to facilitate requesting, selling, and reselling the batch of material via the smart contract including reselling of a portion of the batch of material to a second customer {Schmeling, see at least: [0053] create the initial interaction on a blockchain—including writing information about…materials contained within the package, the contents of the package, the destination of the package, authorized users or uses [including information regarding the batch of material in the blockchain which is interpreted to writing/generating information in the smart contract]; [0102] The customer may then select an item to order…terms may be negotiated by the parties to the transaction and may be recorded in a smart contract at the time the order is placed; see also [0026], [0055], [0089] and [0127]}.
Although disclosing, Schmeling does not explicitly disclose:
batch of radiopharmaceutical material.  
However, Eshima teaches 
batch of radiopharmaceutical material {Eshima, see at least: [0265] control platform 5102…track radiopharmaceuticals from the production stage to the patient dosage…a batch record number may be linked to the one or more radiopharmaceuticals produced via system 5100 and stored in a data store on control platform 5102; see also [0053] and [0264]}.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, batch of radiopharmaceutical material, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling, to include the teachings of Eshima, in order to manage the production and distribution of the radiopharmaceutical product (Eshima, Claim 43).

With respect to claim 3, Schmeling, Eshima, and Cao teach the apparatus of claim 2. Schmeling further discloses:
wherein the smart contract is to include a function to transfer important information regarding the batch of material {Schmeling, see at least: [0053] create the initial interaction on a blockchain—including…methods or materials contained within the package… intellectual property rights, or other relevant information…This level of control, verification, and detailed information can be applied to pharmaceuticals [a smart contract that includes methods/intellectual property rights/relevant information in the pharmaceutical industry]}. 
Although disclosing a smart contract that can transfer information, Schmeling does not disclose:
a function to trigger the radiopharmaceutical material generator to synthesize the batch of radiopharmaceutical material.
However, Eshima teaches:
a function to trigger the generator to synthesize the batch of radiopharmaceutical material {Eshima, see at least: figs 1, 2; (Claim 49) generating radionuclides for use in production of a radiopharmaceutical product, receiving instructions via a user interface to produce the radiopharmaceutical product, and automatically synthesizing the radiopharmaceutical product using the radionuclides; see also [0009] and [0054]}.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, trigger the generator to synthesize the batch of radiopharmaceutical material, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling, to include the teachings of Eshima, in order to manage the production and distribution of the radiopharmaceutical product (Eshima, Claim 43).

With respect to claim 5, Schmeling, Eshima, and Cao teach the apparatus of claim 1. Schmeling further discloses: 
wherein the ledger record processor is to communicate an update to the record of the first copy of the distributed ledger to at least one of a remote server or a customer subsystem via the data communication interface {Schmeling, see at least: [0113] An additional suite of sensors, chips, and/or modules can provide relevant data repositories about the package by writing their data to the same blockchain…These transactions can be written to a verifiable blockchain…where stakeholders can communally verify transactions and ensure that all parties in each transaction are interacting appropriately. Relevant data can be either embedded directly into the relevant blockchain, or linked to transactions and individual parties and verified through related sidechains or other blockchain-derived structures that provide a pre-computed hash value of the data; see also [0133]}.

With respect to claim 6, Schmeling, Eshima, and Cao teach the apparatus of claim 5. Schmeling further discloses: 
wherein the at least one of the remote server or the customer subsystem is to verify the update to the record of the first copy of the distributed ledger {Schmeling, see at least: [0113] An additional suite of sensors, chips, and/or modules can provide relevant data repositories about the package by writing their data to the same blockchain…These transactions can be written to a verifiable blockchain…where stakeholders can communally verify transactions and ensure that all parties in each transaction are interacting appropriately. Relevant data can be either embedded directly into the relevant blockchain, or linked to transactions and individual parties and verified through related sidechains or other blockchain-derived structures that provide a pre-computed hash value of the data}.

With respect to claim 7, Schmeling, Eshima, and Cao teach the apparatus of claim 1. Schmeling further discloses: 
wherein the material status monitor is to be connected to the generator to trigger the ledger record processor to generate the record based on synthesis of the batch of material by the generator {Schmeling, see at least: [0218] data can be added [recorded] to the packaging, as well, which can also be verified at later points in the supply chain or at the point of use. This might include…batch of material; see also [0079], [0121] and [0218]}.
Although disclosing that the data can be recorded by a record processor, Schmeling does not explicitly disclose:
record based on synthesis of the batch of radiopharmaceutical material by the radiopharmaceutical material generator. 
However, Eshima teaches:
record based on synthesis of the batch of radiopharmaceutical material by the radiopharmaceutical material generator {Eshima, see at least: figs 1, 2; (Claim 49) generating radionuclides for use in production of a radiopharmaceutical product, receiving instructions via a user interface to produce the radiopharmaceutical product, and automatically synthesizing the radiopharmaceutical product using the radionuclides; (Claim 62) automatically labeling [recording information] a container of the radiopharmaceutical product; see also [0009] and [0054]}.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, record information when the batch of radiopharmaceutical material is synthesized by the generator, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling, to include the teachings of Eshima, in order to manage the production and distribution of the radiopharmaceutical product (Eshima, Claim 43).

With respect to claim 8, Schmeling, Eshima, and Cao teach the apparatus of claim 1. Schmeling does not disclose:
wherein the batch of radiopharmaceutical material includes radiopharmaceutical material for position emission tomography.
However, Eshima teaches:
wherein the batch of radiopharmaceutical material includes radiopharmaceutical material for position emission tomography {Eshima, see at least: [0086] F-18 [position emission tomography (PET) tracer, see [0006]] radionuclide is prepared in batches…Each batch must be synthesized with a pharmaceutical chemical that is preferentially absorbed by tumors…enables PET imaging [PET tracer F-16 is prepared in batches for PET imaging]; see also [0004]}.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Schmeling, radiopharmaceutical material for position emission tomography, as taught by Eshima, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmeling, to include the teachings of Eshima, in order to manage the production and distribution of the radiopharmaceutical product (Eshima, Claim 43).

With respect to claim 9, Schmeling discloses:
A non-transitory computer-readable storage medium including instructions which, when executed, cause at least one processor to at least {Schmeling, see at least: [0111] The data stores 106, 206, and 306, and memory 404, 504, and any other memory discussed herein are examples of computer-readable media… any other non-transitory medium that can be used to store information for access by a computing device}:
track a status of a batch of material, the status to include a type, a quantity, and a timestamp associated with the batch of material {Schmeling, see at least: [0088] Each time the packaged item is transferred, the location and/or custody of the package may be tracked and recorded to the ledger 314; [0218] data can be added to the packaging, as well, which can also be verified at later points in the supply chain or at the point of use. This might include…batch of material; [0121] medical personnel in the field can utilize the same smart-contract and blockchain-enabled packaging…each item is packaged in a blockchain-enabled package, it allows for tracking, verification of status; [0124] Verification of package contents include a range of options—including both number and type of items, but also verification within the items contained. For example, pharmaceutical packages can be verified in terms of authenticity, quantity, and dosage [a drug dosage is interpreted to indicate a type and quantity of a drug], to prevent fraud, misrepresentation, or substitution for counterfeits during shipment, transport, or storage…contents are verified by…blockchain; [0117] verify…the timestamp of the previous dose; see also [0079], [0121] and [0218]};
generate a record in a first copy of a distributed ledger using the type, quantity, and timestamp associated with the batch of material {Schmeling, see at least: [0040] any or all transactions performed via or in relation to the platform may be recorded to a ledger or blockchain; [0088] Each time the packaged item is transferred, the location and/or custody of the package may be tracked and recorded to the ledger 314 [information updated in ledger each time]; [0124] pharmaceutical packages can be verified in terms of authenticity, quantity [batch], and dosage [a drug dosage is interpreted to indicate a type and quantity of a drug]…contents are verified by…blockchain; [0117] verify…the timestamp of the previous dose; see also [0026], [0032] and [0119]};
update the record based on at least one of usage of the batch of material to a first customer {Schmeling, see at least: [0119] This blockchain-based monitoring capability can also extend to the disposal of unused medication…If unused, the medication can be logged back into a pharmacy [logging back in unused medication is interpreted to be updating the record of the usable life left of a batch (amount of medication) leftover a first time]…if a patient does not need to use all of a medication, the patient may return the unused medication to a pharmacy, medical provider in exchange for a refund; see also [0057] and [0116]}, 
resale of at least a portion of the batch of material to a second customer {Schmeling, see at least: [0119] If the unused medication…is within its usable life…the unused medication may be dispensed to another patient [dispensing the medication to another patient in the blockchain system is interpreted to be adding/updating a transaction to the record/ledger a second time]; see also [0057] and [0116]},
share the record with a second copy of the distributed ledger {Schmeling, see at least: [0053] certain important transactions may be recorded to the blockchain while other transactions are recorded “off-chain” in a traditional ledger or data store… transactions may be batched off-chain and written to the blockchain in a batch periodically … or upon occurrence of an event}; and
track a first use of the batch of material and usable life of a remainder of the batch of material after the first use to update the record in the first copy of the distributed ledger to reflect a remaining quantity and usable life of the remainder of the batch of material after the first use via a transaction added to the record {Schmeling, see at least: [0119] This blockchain-based monitoring capability can also extend to the disposal of unused medication…If unused, the medication can be logged back into a pharmacy [logging back in unused medication is interpreted to be updating the record of the usable life left of a batch (amount of medication) leftover a first time]…if a patient does not need to use all of a medication, the patient may return the unused medication to a pharmacy, medical provider in exchange for a refund. If the unused medication…is within its usable life…the unused medication may be dispensed to another patient [dispensing the medication to another patient in the blockchain system is interpreted to be adding/updating a transaction to the record/ledger a second time]; see also [0057] and [0116]}; and
when the remainder of the batch of material is unusable, adjust the record {Schmeling, see at least: [0119] If the unused medication…is within its usable life…the unused medication may be dispensed to another patient; [0058] verification can be done with integrated sensors that indicate changes or tampering to the package. These indications can be visual indications that recipients can inspect upon delivery, or they can be digitally recorded to the blockchain and verified in that manner, or both. The package can also utilize smart-contract technology (i.e. Ethereum, Hyperledger, or other smart-contract capability) to trigger actions based on these verification functions; [0171] the system may hold payment to new participants in escrow until a positive review is received by the customer, thus preventing fraudulent manufacturing from impacting unsuspecting customers. This may be done for a certain time period (e.g., 3 months, 6 months, 12 months, etc.) or a certain number of transactions (e.g., first ten orders) or when a certain threshold is reached (e.g., until 80% of reviews are positive). It may also be reinstated at any time given similar triggering functions (i.e., positive reviews fall below a set threshold, negative feedback is received, fraud is reported, data analytics of transactions involving the entity indicate likelihood of fraud, a number of flagged transactions in a certain period, etc.)}.
Although disclosing a blockchain ledger for tracking pharmaceuticals, Schmeling does not disclose:
a batch of radiopharmaceutical material synthesized by a radiopharmaceutical material generator in communication with the at least one processor, the status associated with the batch of radiopharmaceutical material;
update based on decay of the batch of radiopharmaceutical material.
However, Eshima teaches:
a batch of radiopharmaceutical material synthesized by a radiopharmaceutical material generator in communication with the at least one processor, the status associated with the batch of radiopharmaceutical material {Eshima, see at least: [0265] control platform 5102…track radiopharmaceuticals from the production stage to the patient dosage…a batch record number may be linked to the one or more radiopharmaceuticals produced via system 5100 and stored in a data store on control platform 5102; (Claim 49) generating radionuclides for use in production of a radiopharmaceutical product, receiving instructions via a user interface to produce the radiopharmaceutical product, and automatically synthesizing the radiopharmaceutical product using the radionuclides; see also [0009], [0053]-[0054] and [0264]};
update based on decay of the batch of radiopharmaceutical material {Eshima, see at least: [0054] As radio decay information is critical for the dispensing pharmacist to draw the correct individual dose, the automated system may take into account the production information for the radiopharmaceutical product was finished when indicating the amount for the individual dose. The automated system may further take into account the day or time at which each of a plurality of individual dose are intended to be used when determining the amount to be produced}.
Additionally, Schmeling does not disclose:
when the batch of material is unusable, inactivate the record.
However, Cao teaches:
when the batch is unusable, inactivate the record {Cao, see at least: [0097] in response to an unsafe time interval expiring, records corresponding to the expired unsafe time interval of the prescribed drug are deleted from the drug use database}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included deleting records of expired drugs as taught by Cao in the distribution ledger of Schmeling so that medication safety can be realized in a more convenient, efficient, and accurate manner (Cao: [0098]).

Regarding claims 10-11, 13-15, and 16-19, claims 10-11 and 13-15 are directed to a non-transitory computer readable storage medium, while claims 16-19 are directed to a computer-implemented method. Claims 10-11, 13-15, and 17-19 recite limitations that are parallel in nature to those addressed above for claims 2-3 and 5-8, which are directed towards an apparatus, and claim 16 recites limitations that are parallel in nature to those addressed above for claim 9. Therefore, claims 10-11, 13-15; and 16-19 are rejected for the same reasons as set forth above for claims 1-3 and 5-9. 
It is noted that claim 16 includes additional elements of:
A computer-implemented method.
Schmeling discloses:
A computer-implemented method {Schmeling, see at least: figs 1-4, 11; [0137] FIG. 11 is a flowchart illustrating an example process 1100 and techniques for use in distributed manufacturing}.
Response to Arguments
	With respect to the rejections under 35 U.S.C. 112(a), Applicant’s arguments have been considered but are not persuasive.
	
With respect to pages 9-10 of the Remarks, Applicant argues that “the present application as filed clearly provides support for the claim language setting forth that, ‘when the remainder of the batch of radiopharmaceutical material is unusable, the status monitor is to inactivate the record.” However, Examiner respectfully disagrees. 
In order to fulfill the written description requirement, “the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing” Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). Claims are found to “lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved” and that “the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed” (MPEP § 2161.01, section I). 
Applicant points to paragraphs [0059] and [0061] in the specification for the evidence of disclosing when the remainder of the batch of radiopharmaceutical material is unusable, the status monitor is to inactivate the record, specifically pointing out how the system tracks the usability of the material. The specification does disclose that the system tracks the usability, and once the batch is unusable, the status monitor inactivates the record. However, the specification fails to disclose how the system determines that the batch is unusable. The specification discloses examples, such as too small of a quantity and decay for being unusable. However, the specification does not disclose a degree in which unusability is determined. The specification merely states that the record is inactivated when the batch of material is unusable, and gives examples of what could be considered unusable, rather than what is unusable in regards to the invention. It gives no description of how the system determines when is because the specification does not describe the level at which the batch of material is rendered unusable. Thus, one of ordinary skill in the art would not be able to understand how the inventor intends to achieve the claimed function. Therefore, the rejection is maintained in this aspect.

	With respect to the rejection under 35 U.S.C. 112(b), Applicant’s arguments have been considered but are not persuasive.
	
With respect to pages 9-10 of the Remarks, Applicant argues “this language is clear and definite and well- supported by the present application as filed.” However, Examiner respectfully disagrees. 
According to the MPEP, “it is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter” in order to “ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent” (MPEP § 2173). Furthermore, “if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected” In re Packard, 751 F.3d at 1310.
In the instant case, the limitation “when the remainder of the batch of radiopharmaceutical material is unusable, the status monitor is to inactivate the record” is indefinite because it is unclear how Applicant intends “when” to be interpreted. Applicant gives examples in the specification at paragraph [0061] of what could be considered unusable material, such as too small of a quantity and decay, but Applicant does not give a degree in which the quantity of the batch of radiopharmaceutical material is considered to be too small or too decayed. This results in the limitation having unclear metes and bounds because what is considered to be too small or too decayed is subjective to those having ordinary skill in the art, and Applicant’s interpretation of what is too small or too decayed is unknown. Therefore, the claims are indefinite, and the rejection is maintained in this aspect.
	

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. 

	With respect to pages 11-15 of the Remarks, Applicant argues “Cao also fails to teach or suggest that, when the remainder of the batch of radiopharmaceutical material is unusable, the status monitor is to inactivate the record, as set forth in claim[s 1, 9, and 16]” because “removing a reference entry for a drug from a database is like removing an entry from a catalog. Such database removal does not teach or suggest monitoring a batch of radiopharmaceutical material to determine a remainder and then determine that the remainder is unusable, at which point the corresponding record in the distributed ledger is inactivated.” However, Examiner respectfully disagrees with Applicant’s analysis of the prior art. 
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). The Patent and Trademark Office has determined broadest reasonable interpretation to mean “giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004) (MPEP §2111). 
Additionally, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In re Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In order for a reference to be “reasonably pertinent” to the problem, it must “logically [] have commended itself to an inventor's attention in considering his problem.” In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (also see MPEP § 2141.01(a), Section I).
In this case, Cao is not being relied upon to teach the entire claim limitation “when the remainder of the batch of radiopharmaceutical material is unusable, the status monitor is to inactivate the record.” Rather, it is the combination of Schmeling, Eshima, and Cao that teaches this claim limitation. Schmeling discloses a pharmaceutical packaging system that contains a ledger (Schmeling: fig 3, #314; [0070], [0078], [0111] and [0141]) and a material status monitor that tracks a status of the batch pharmaceutical material (Schmeling: [0079], [0088], [0117], [0121], [0124] and [0218]). The system can also update the status of the ledger based on where the pharmaceutical material is in its usable life, whether the package of the pharmaceutical has been tampered, and whether the pharmaceutical material is suspected of fraudulent manufacturing (Schmeling: [0119], [0058], [0171]). Schmeling does not disclose radiopharmaceutical material, but Eshima teaches synthesizing radiopharmaceutical material and controlling the synthesis via a user interface (Eshima: fig 1, #105-135, 150; fig 2; [0009], [0053]-[0054] and [0264]-[0265], [claims 43, 49]). Eshima also teaches monitoring the decay of the radiopharmaceutical for proper dosage (Eshima: [0054]). Modifying Schmeling to include the elements of Eshima would be obvious to one having ordinary skill in the art because it would ensure that a radiopharmaceutical is produced efficiently and delivered to a patient before the radiopharmaceutical decays (Eshima: [0256]). 
Neither Schemling nor Eshima disclose inactivating a record, but Cao teaches that once a drug reaches its expiry date (i.e., is unusable), the record for that drug is deleted (i.e., inactivated) (Cao: [0097]). Although Cao does not reference radiopharmaceutical material, Cao is still relevant prior art because, like the instant application and Schmeling, the system and methods of Cao relate to monitoring the usability of a pharmaceutical material. Additionally, modifying Schmeling to include the elements of Cao would be obvious to one having ordinary skill in the art because it would realize medication safety in a more convenient, efficient, and accurate manner (Cao: [0098]). Therefore, it is the combination of Schmeling, Eshima, and Cao that teach this claim limitation, and the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mao (US 20130123719 A1) was used to understand other methods for tracking an amount of drug remaining and when the user is notified of expiration, specifically in regards to a drug dispensed by a wearable patch.
Al Ahmed et. al. (2015 NPL) was used to understand other methods for optimizing radiopharmaceutical use.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625